Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 8-15, 19-21of copending Application No. 17/333,117 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘117 claims a method of treating viral infection, particularly, coronavirus, such as HCoV-229E, HCoV-OC43, SARS-CoV and SARS-Cov-2. The method comprising administering to a subject in need thereof  an  effective amount of ferroptosis inhibitor. Expressly claimed ferroptosis inhibitor include pioglitazone. Particular claimed route of administration is oral administration. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-3, 6, 8-10, and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Subhra et al. (US 20210315937 A1).
Subhra et al. teach a method of treating acute respiratory distress syndrome (ARDS) comprising administering to the patient pioglitazone, particularly, fort those ARDS associated with SARS-COV and SARS-CoV-2 (COVID-19). See, particularly, the abstract, paragraphs [0003], [0006], [0033] to [0036],  [0043], and the examples  (paragraphs [0066] to [0070]). As to the limitation of “inhibiting coronavirus infection” (claim 1) or “inhibiting coronavirus replication” (claim 8), note, such limitations would be inherent characteristics of the process of administering pioglitazone to ARDS patients infected with COVID-19. It has been well recognized that in order for a prior art reference to serve as an  anticipatory reference, it must disclose every limitation of the claimed  invention, either explicitly or inherently. In re Schreiber, 128 F.3 d 1473,  1477 (Fed. Cir. 1997). 
A single prior art reference that discloses, either expressly or inherently, each limitation of a claim invalidates that claim by anticipation. Thus, a prior art reference without express reference to a claim limitation may nonetheless anticipate by inherency. "Under the principles of inherency, if the prior art necessarily functions in accordance with, or includes, the claims limitations, it anticipates." Moreover, "[i]nherency is not necessarily coterminous with knowledge of those ordinary skill in the art. Artisans of ordinary skill may not recognize the inherent characteristics or functioning of the prior art." 
Perricone v. Medicis Pharmaceutical Corp., 432 F.3d 1368, 1375-76 (Fed. Cir. 2005) (citations omitted). In addition, "[i]t is a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable." In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); see also Perricone, 432 F.3d at 1377-78 (noting that the realization of a new benefit of an old process does not render that process patentable); Bristol-Myers Squibb Co. v. Ben Venue Laboratories, Inc., 246 F.3d 1368, 1376 (Fed. Cir. 2001) (stating in the context of a claimed process that was drawn to the same use comprising the same steps of the prior art, "[n]ewly discovered results of known processes directed to the same purpose are notpatentable because such results are inherent."). In instant case, the claim read on the old process as disclosed in the prior art, the newly discovered function “inhibiting coronavirus replication” or “inhibiting coronavirus infection” would not make the old process new.
Claim Rejections 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13  are rejected under 35 U.S.C. 103 as being unpatentable over Finch et al. (US 2012/0264787 A1) in view of Vabret et al. (“An outbreak  of coronavirus OC43 respiratory infection in Normandy, France,” Clinical Infectious Diseases, 2003, Vol. 36, No. 8, pp 985-989). Erol (“Pioglitazone treatment for the COVID-19-associated cytokine storm,” Research Gate, April 2020 https://www.researchgate.net/publication/340398480) and Wu et al. (“Analysis of therapeutic targets for SARS-CoV-2 and discovery of potential drug by computational methods,” Acta Pharmaceutica Sinica B, May 2020; 10(5): 766-788) and in further view of Drugbank online (“Pioglitazone” https://go.drugbank.com/drugs/DB01132) .
 Finch et al teach a method of treating inflammatory respiratory disease in a subject, including acute viral infection including the common cold, and infection due to respiratory syncytial virus, influenza, coronavirus (including SARS) and adenovirus, pulmonary edema, pulmonary embolism, pneumonia, pulmonary sarcoidosis, silicosis, farmer's lung and related diseases, comprising administering pioglitazone to the subject See, the abstract, paragraph [0001], [0041], [0046]. 
Finch et al. do not teach expressly an example in that pioglitazone composition is administering to a subject infected with coronavirus, particularly, HCoV-OC43, HCoV-229E, and SARS-CoV-2, nor the inhibition of the viruses.
However, Vabret et al. reveals that HCoV-OC43, HCoV-229E are the mostly known as viruses responsible for common cold. See, the abstract. Vabret et al. also reveals that human Coronavirus (HCoV) is one of the agent most frequently implicated in upper-respiratory tract viral infection. See, page 985, the first paragraph. Erol teach that patients with severe COVID-19 might have a cytokine storm syndrome, suggesting that mortality may be due to virally driven hyper-inflammation. Patients who develop myocardial injury with COVID-19 have clinical evidence of a higher incidence of acute respiratory distress syndrome and more frequent need for assisted ventilation than those without myocardial injury, and the patients who are more prone to have myocardial injury are older patients with preexisting cardiovascular complications and diabetes. See, the first paragraph at page 1. In COVID-19, host disease is likely a combination of direct viral damage and consequences of an aberrant immune response promoted by inflammatory monocytemacrophages. See, second paragraph at page 1. Erol teaches that pioglitazone has been known for inhibiting the activation of NF-κB and MAPK pathways by reducing the expression of CARD9;  attenuating the dendritic cell trafficking, antigen uptake and dendritic cell-T cell interactions at the initiation of immune response; increasing serum adiponectin levels and decreases mortality from sepsis and lung injury by reducing inflammatory cytokine production in omental tissue; upregulating ACE2 expression, supporting the control of 
Wu et al. teach that pioglitazone is a potential SARS-CoV-2 3-chymotrypsin-like protease inhibitor, which could inhibit SARS-CoV-2 RNA synthesis and replication. See, particularly, the abstract, table 3 at pages 776- 777, compound 23.
Drugbank online reveals that pioglitazone (Actos) has been known and available for clinical use as oral dosage (tablet), including the 15mg, 30mg, 45mg tablet. See, the Products Section. 
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to treat coronavirus infected patients, particularly, those infected with SARS-CoV-2 (COVID-19), HCoV-OC43, or HCoV-229E and the infection associated respiratory inflammation, by administering to the patients a pharmaceutical composition of pioglitazone, such as those clinically available actos tablet by oral administration. 
A person of ordinary skill in the art would have been motivated to treat coronavirus infected patients, particularly, those infected with SARS-CoV-2 (COVID-19), HCoV-OC43, or HCoV-229E and the infection associated respiratory inflammation, by administering to the patients a pharmaceutical composition of pioglitazone, such as those clinically available actos tablet by oral administration because pioglitazone has been known for treating inflammatory respiratory disease in a subject, including viral infection, such as the common cold, and infection due to influenza, coronavirus (including SARS), and is particularly known for treating COVID-19 infection caused inflammation. Further, HCoV-OC43, or HCoV-229E are the two most 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 


/SHENGJUN WANG/Primary Examiner, Art Unit 1627